ORDER
Upon review and consideration of the Joint Petition for Suspension for Six Months filed herein, it is this 9th day of December, 2003,
ORDERED, by the Court of Appeals of Maryland that Charles F. Wagaman, Jr. be, and he is hereby, suspended by consent for a period of six months from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Charles F. Wagaman, Jr. from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.